Case 21-11337-elf   Doc 21   Filed 06/29/21 Entered 06/29/21 10:54:19   Desc Main
                             Document      Page 1 of 5
Case 21-11337-elf   Doc 21   Filed 06/29/21 Entered 06/29/21 10:54:19   Desc Main
                             Document      Page 2 of 5
Case 21-11337-elf   Doc 21   Filed 06/29/21 Entered 06/29/21 10:54:19   Desc Main
                             Document      Page 3 of 5


                               June 29, 2021




                                         /s/   Taylor Stevens
Case 21-11337-elf   Doc 21   Filed 06/29/21 Entered 06/29/21 10:54:19   Desc Main
                             Document      Page 4 of 5
Case 21-11337-elf   Doc 21   Filed 06/29/21 Entered 06/29/21 10:54:19   Desc Main
                             Document      Page 5 of 5
